643 So. 2d 116 (1994)
Glen Clinton RIDGE, Petitioner,
v.
Hon. John ADAMS, Circuit Court Judge, etc., Respondent.
No. 94-1846.
District Court of Appeal of Florida, Fifth District.
October 7, 1994.
*117 Glen Clinton Ridge, pro se.
No appearance for respondent.
DAUKSCH, Judge.
This matter is before us on a petition for writ of mandamus. Because this petitioner, and others who seek post-conviction relief, have urged that the circuit court clerk and the circuit court judges must provide them with free transcripts and other free documents, we write to say they are wrong. While indigent convicts can get the free copies and services for plenary appeal there is no provision in law to obtain them thereafter.
Petitioner also alleges he has sought a court order allowing him to obtain a copy of his presentence investigation report and that the respondent has failed to enter an order either granting or denying his request. If he has filed such a request he is entitled to an order. We are fully confident the respondent will enter an order if a request has been filed or is later filed, therefore we deny the writ.
WRIT DENIED.
GRIFFIN and DIAMANTIS, JJ., concur.